PER CURIAM.
Appellant, Stanley Demps, appeals his conviction for armed robbery and his sentence as a prison releasee reoffender pursuant to section 775.082(8), Florida Statutes (1997). Appellant’s arguments regarding the constitutionality of section 775.082(8)' have been previously rejected. Turner v. State, 745 So.2d 351 (Fla. 1st DCA 1999), review granted (Fla. Feb. 3, 2000); Jackson v. State, 744 So.2d 466 (Fla. 1st DCA 1999) review granted 749 So.2d 503 (Fla.1999); Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), approved 25 Fla. L. Weekly S463, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000). Appellant’s argument that the prosecutor committed fundamental error during closing argument is without merit. Accordingly, the conviction and sentence are AFFIRMED.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR.